t c memo united_states tax_court anthony p hart petitioner v commissioner of internal revenue respondent docket no filed date anthony p hart pro_se andrew r moore for respondent memorandum opinion beghe judge after a course of conduct that confused respondent and avoided the payment of income taxes clearly due petitioner filed a frivolous petition and maintained these proceedings for the sole purpose of delaying the efficient administration of the tax law - - respondent determined a deficiency an accuracy-related_penalty under sec_6662 and an addition_to_tax for failure to pay estimated_taxes under sec_6654 in petitioner’s federal_income_tax in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner was a resident of san jose california at the time he filed his petition petitioner was employed by the quicksilver group a software consulting company throughout petitioner admits that in he received wages of dollar_figure interest of dollar_figure and an early distribution from his individual_retirement_account of dollar_figure petitioner also admits that no federal_income_tax was withheld from his wages and that he made no estimated_tax payments or other_payments on account of his income for petitioner’s employer filed with respondent a form_w-2 wage and tax statement showing that it had paid petitioner wages tips other compensation of dollar_figure the interest and the early distribution from petitioner’s individual_retirement_account were reported to respondent by the payors on form 1099s petitioner demanded that his employer file an amended form_w-2 stating that he had received no wages tips or other compensation when petitioner’s employer refused to amend the ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue form_w-2 petitioner submitted a form_4852 substitute form_w-2 requesting a form_w-2 correction to indicate that he received no wages tips or other compensation throughout this course of events petitioner knew that the form_w-2 statement was entirely accurate petitioner also filed an unsigned form_1040 u s individual_income_tax_return indicating that he had no income and no tax_liability apparently the internal_revenue_service center treated the unsigned form_1040 as if it were a valid_return and thus failed to determine a 25-percent addition_to_tax under sec_665l a for petitioner’s failure_to_file a timely tax_return instead respondent determined in the notice_of_deficiency that petitioner was liable for a 20-percent accuracy- related penalty under sec_6662 also in the notice respondent determined an addition for failure to pay estimated_taxes under sec_6654 in his petition petitioner states that he is not a tax_protester he says our tax laws are very clearly written and provide that he need not pay tax on his income because he was not engaged in an excise taxable activity for the tax period in guestion on date in compliance with the court’s pretrial order petitioner filed a trial memorandum that we are treating as his brief petitioner argues in his brief that he owes no q4e- income taxes on his income because the income_tax is an excise_tax and he did not engage in any excise taxable activity the income_tax is applicable only to nonresidents and to earnings by residents from sources outside the united_states and no law requires petitioner to sign a document under penalty of perjury and no law requires him to file a tax_return petitioner of course cites no relevant authority in support of his theories petitioner also had the temerity to ask for dollar_figure in sanctions against respondent because he had to respond to respondent’s deficiency_notice long before petitioner filed his trial brief respondent had provided petitioner with copies of this court’ss opinions in 80_tc_1111 and 82_tc_235 in both cases this court specifically rejected with copious citation of authorities the arguments advanced here by petitioner that wages are not subject_to tax as income thus petitioner was well aware when petitioner cites a single case 240_us_103 which upheld the validity of a tax ona mining company under the income_tax section of the tariff act of date ch 38_stat_166 petitioner appears to cite the case for the proposition that the 16th amendment to the constitution does not permit congress to impose a tax on income petitioner’s argument is of course utter nonsense the text of the amendment could not be clearer in establishing the power of congress to impose and collect income taxes 580_tc_1111 sustained the continued - - he filed his brief that his arguments lack any basis in law and have been previously rejected by this court at the hearing the court asked respondent to send petitioner a copy of our opinions in liddane v commissioner tcmemo_1998_259 affd without published opinion 208_f3d_206 3d cir cocozza v commissioner tcmemo_1997_305 and talmage v commissioner tcmemo_1996_114 affd without published opinion 99_f3d_1131 4th cir further to inform petitioner that his arguments are frivolous and have been repeatedly rejected by this court and that his continued maintenance of these frivolous arguments could subject him to a penalty of up to dollar_figure under sec_6673 according to a motion filed by respondent after the hearing respondent’s counsel contacted petitioner on or about date at which time petitioner stated that he would sign a decision document based on the amounts stated in the statutory_notice_of_deficiency respondent mailed a cover letter and a decision document attached to petitioner on the same day respondent left messages on petitioner’s answering machine on date and date inguiring whether petitioner had sent the signed continued commissioner’s determination of the fraud_penalty against a tax_protester nonfiler 82_tc_235 awarded the commissioner damages under a prior version of sec_6673 against a taxpayer who continued to maintain the frivolous positions taken in his petition see also 806_f2d_1451 9th cir affg an unreported order of this court to impose damages against the same taxpayer for a later year and also awarding additional damages to the government on account of the taxpayer’s frivolous appeal decision document to respondent thus far no response has been received petitioner could have avoided causing further delay and expense by executing and returning the stipulated decision document however petitioner elected not to do so or even to inform respondent that he had changed his mind about doing so due to the delay caused by petitioner’s initially agreeing to sign and return the stipulated decision document and then failing to do so respondent was forced to file a motion to extend the briefing schedule the court granted the motion and set dates for respondent to file his opening brief petitioner to file his answering brief and respondent to file his reply brief respondent timely filed a posttrial opening brief setting forth a detailed response to petitioner’s frivolous contentions petitioner did not file a posttrial answering brief and respondent elected not to file an additional brief thereafter respondent filed a motion for an award of sanctions under sec_6673 deficiency determination petitioner’s wages interest_income and distributions from his individual_retirement_account are taxable as income see eg 898_f2d_942 3d cir every court which has ever considered the issue has unequivocally rejected the argument that wages are not income 723_f2d_646 8th cir - j- argument that wages and salaries are not income is totally lacking in merit 619_f2d_716 8th cir rowlee v commissioner supra pincite 82_tc_235 liddane v commissioner supra cocozza v commissioner supra talmage v commissioner supra we need not exhaustively review and respond to petitioner's baseless and misguided contentions 737_f2d_1417 5th cir accuracy-related_penalty under sec_6662 a the 20-percent accuracy-related_penalty under sec_6662 can be imposed only if a valid tax_return is filed sec_6664 b in 114_tc_136 this court held that a sec_6662 penalty can be imposed only if a taxpayer files a valid although erroneous return because the taxpayer in williams had filed only invalid returns first an unsigned return and second a signed amended_return with an improper disclaimer no sec_6662 accuracy-related_penalty could be imposed like the taxpayer in williams petitioner filed an unsigned form_1040 tax_return showing zero tax owing an unsigned tax_return is of no effect a form_1040 that is not duly signed and verified under penalties of perjury does not constitute a valid federal_income_tax return 281_us_245 113_tc_125 --- - 72_tc_818 it is well established that the filing of an unsigned return form is not the filing of a return 65_tc_68 in order for a form_1040 to constitute a valid income_tax return it must be signed by the taxpayer under penalties of perjury affd without published opinion 559_f2d_1207 3d cir petitioner has admitted that he did not file a valid income_tax return for petitioner stated in his brief no law requires petitioner to sign a document under penalty of perjury and no law requires him to file a tax_return since petitioner was not required he did not file a tax_return for respondent’s statement to the contrary 1s erroneous and petitioner challenges respondent to produce any form for irs might have in file for petitioner because petitioner failed to file a valid_return respondent is not entitled to recover a sec_6662 accuracy-related_penalty petitioner’s unsupported argument is of course dead wrong sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be filed shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 sec_6061 provides the general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_1_6012-1 income_tax regs provides that form_1040 is prescribed for general use in making the return required under this paragraph therefore contrary to his unsupported allegations petitioner was required to file a form_1040 properly signed under penalties of perjury --- - addition for failure to pay estimated_tax petitioner admits that he did not pay estimated_taxes on his income he is therefore liable for an addition_to_tax under sec_6654 respondent properly included the failure to pay estimated_taxes addition in the notice_of_deficiency where as in the case at hand no valid_return for the taxable_year was filed these amounts are to be assessed collected and paid as taxes under sec_6665 and are subject_to the deficiency procedures sec_6665 because petitioner failed to file a valid_return for the taxable_year it was proper for respondent to include the sec_6654 addition in the notice_of_deficiency and we have jurisdiction to determine whether petitioner is liable for the addition we sustain respondent’s determination that petitioner is liable for a failure to pay estimated_taxes addition under sec_6654 -tt’s worth noting that respondent included the sec_6654 a addition_to_tax in the notice_of_deficiency even though respondent apparently thought that petitioner had filed a valid income_tax return we would have no jurisdiction to review the sec_6654 addition_to_tax if petitioner had filed a valid income_tax return sec_6665 see also 78_tc_19 for a discussion of the legislative_history of sec_6665’s identical predecessor former sec_6659 in any event it’s improper for respondent to include in the notice_of_deficiency unless in the alternative both a sec_6654 addition for failure to pay estimated_tax and a sec_6662 accuracy-related_penalty the sec_6662 penalty applies only if a valid_return is filed and the deficiency procedures can be used in connection with a sec_6654 addition only if a valid_return is not filed -- - addition for failure to timely file return sec_6651 provides that a taxpayer who fails to timely file a return shall pay an addition_to_tax of percent per month of the amount required to be shown on the return not to exceed percent the provision is mandatory unless it is shown that such failure is due to reasonable_cause and not due to willful neglect id respondent did not include a failure_to_file addition under sec_6651 in the notice_of_deficiency presumably because respondent’s personnel at the internal_revenue_service center were confused by the unsigned form_1040 filed by petitioner showing no tax due had respondent included the sec_6651 addition in the notice_of_deficiency petitioner would have been liable for an addition of percent of the amount that should have been shown on the return sec_6214 gives us jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount set forth in the notice_of_deficiency if claim therefor is asserted by the secretary at or before the hearing or a rehearing even after realizing that petitioner had failed to file a valid income_tax return respondent inexplicably did not assert a claim for the sec_6651 addition because respondent asserted no claim for the sec_6651 addition at or before the hearing we cannot award the addition o’rourke v commissioner tcmemo_1997_152 court could not award statutory increase in addition_to_tax under sec_6661 where not asserted by commissioner sec_6673 penalty respondent after filing his posttrial brief filed a motion for the imposition of a sec_6673 penalty against petitioner sec_6673 allows the tax_court to impose a penalty of up to dollar_figure payable to the united_states when a taxpayer institutes or maintains a proceeding primarily for delay where the taxpayer’s position in the proceeding is frivolous or groundless or where the taxpayer unreasonably failed to pursue available administrative remedies in the case at hand we hold that petitioner is subject_to a penalty under sec_6673 on two cumulative grounds---he maintained the action solely for the purposes of delay and he continued to do so after receiving copies of authorities rejecting as frivolous and groundless the same arguments he has advanced in the case at hand moreover after trial petitioner first orally agreed to sign a decision document conceding the case and then failed to sign the document or respond to respondent’s inquiries petitioner’s conduct required respondent to file a motion to extend time to file opening brief prepare and file the brief and prepare a motion for sanctions under sec_6673 petitioner’s conduct also reguired the court to -- prepare this opinion spending time and effort that would have been better spent on a good_faith controversy requiring resolution of claims having colorable merit we therefore exercise our discretion under sec_6673 a and b and impose upon and require petitioner to pay a penalty of dollar_figure to the united_states to give effect to the foregoing an appropriate order and decision will be entered
